





Exhibit 10.1
EXECUTIVE TRANSITION AGREEMENT
THIS EXECUTIVE TRANSITION AGREEMENT (this “Agreement”) by and between KADANT
INC., a Delaware corporation (the “Company”), and Sandra L. Lambert (the
“Executive”) is made as of September 20, 2017.
WHEREAS, the Company and the Executive desire to provide for an orderly
transition to the Executive’s successor as General Counsel (“General Counsel”),
to provide an incentive for the Executive to stay an employee through the
transition period and to obtain certain assurances and cooperation of the
Executive post-employment; and
WHEREAS, in connection with the foregoing, the Company and the Executive wish to
set forth the terms of such transition in this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:
1.Employment.
1.1Except as hereinafter otherwise provided, the Company shall employ the
Executive on a full-time basis as a Vice President of the Company through July
1, 2018, at which date her employment will end unless it is sooner terminated as
provided herein (such date when employment ends shall be referred to as the
“Separation Date”)). In addition, during her employment, the Executive shall
hold the title of General Counsel of the Company through a date to be determined
by the Chief Executive Officer of the Company (“CEO”) in his sole discretion by
written notice to the Executive, which date shall be no later than July 1, 2018
(the “General Counsel Transition Date”).
1.2In addition to carrying out the regular duties of her positions, the
Executive shall work under the direction of and on such matters as may be
reasonably assigned to her by the CEO. Such duties may include, but shall not be
limited to, the advancement of the business and interests of the Company,
providing for an orderly transition of the role and responsibilities of the
general counsel of the Company to a successor General Counsel, consulting with
the CEO or successor General Counsel as requested on legal matters related to
the Company as requested by the CEO, and undertaking special assignments agreed
to between the Executive and the CEO.
1.3The Executive agrees that, during her employment, she shall, to the best of
her ability, perform her duties, and shall not engage in any business,
profession or occupation which would conflict with the rendering of the agreed
upon services, either directly or indirectly, without the prior approval of the
CEO. Nothing in this Section 1.3 shall prevent the Executive from serving on the
boards of director or other advisory bodies, and no approval is required for
such service after the General Counsel Transition Date, provided that the
Executive complies with Section 3 of this Agreement.





--------------------------------------------------------------------------------







2.Compensation. During the period of her employment by the Company under this
Agreement and for the covenants and obligations of the Executive contained
herein, the Executive shall be compensated as follows:
2.1Except as provided in Section 2.6, (a) during the period commencing on the
date of this Agreement and through December 30, 2017, the Executive shall
continue to be paid a base salary at her current annual rate of $309,000 and (b)
during the period commencing on December 31, 2017 through the Separation Date,
the Executive shall be paid a base salary at an annual rate at least equal to
her current annual rate of $309,000, as increased by the Compensation Committee
of the Board of Directors (“Compensation Committee”) in its sole discretion in
accordance with its regular executive compensation review conducted on or before
March 2018. (The base salary determined under this Section 2.1 shall be referred
to hereafter as the “Base Salary.”)
2.2The Executive shall be eligible to participate in the Company’s Cash
Incentive Plan and the actual bonus earned shall be determined and calculated in
accordance with the compensation practices of the Company determined as follows:
(a)for the fiscal year ending December 30, 2017 (such period referred to as the
“2017 Fiscal Year”), based on her current target or reference bonus of $142,140;
and
(b)for the fiscal year ending December 29, 2018 (such period referred to as the
“2018 Fiscal Year”), based on a target or reference bonus at least equal to her
current target or reference bonus of $142,140, as increased by the Compensation
Committee in its sole discretion in accordance with its regular executive
compensation review conducted on or before March 2018, with the bonus for the
2018 Fiscal Year prorated through the Separation Date (and not payable if the
Executive ceases to be employed before July 1, 2018 other than on a termination
that satisfies Section 4.5 below).
Any bonus payable to the Executive under the Cash Incentive Plan shall be
determined and paid in accordance with the terms of the Cash Incentive Plan in
the same manner and at the same time as other executive officers of the Company,
but in no event later than March 15 of the fiscal year following the fiscal year
for which the bonus is payable.
2.3The Compensation Committee has approved revisions to the Executive’s
outstanding restricted stock unit awards to provide that any amounts that would
otherwise vest after March 10, 2018 (if employment continued) shall be fully
vested and result in a distribution of the shares of Company common stock
underlying such restricted stock unit awards as soon as practicable following
the Separation Date but no later than March 10, 2019, provided that the
Executive has remained an employee of the Company until July 1, 2018 or her
termination otherwise satisfies Section 4.1(e) below (subject in either case to
providing an effective release, except where the vesting is caused by the
Executive’s death, on the terms set forth in Section 4.5(e) and the last
paragraph of Section 4.5). For the avoidance of doubt, the termination of the
Executive’s employment with the Company on the Separation Date qualifies as a
“retirement” under her outstanding stock option award agreements, which status
provides that the optionee may exercise vested stock options for up to two years
after such retirement event. For other





--------------------------------------------------------------------------------





purposes, the Executive’s restricted stock unit awards shall continue to be
governed by the terms of the applicable plans and agreements, and her stock
options will continue to be governed by the terms of the applicable plans and
agreements while the options remain outstanding. In addition, the Executive
acknowledges and agrees that, in the event that the Compensation Committee
grants restricted stock unit awards to executive officers in March 2018, any
such award granted to the Executive shall be equal in value to 1/3 the
comparable value of restricted stock unit awards as determined in accordance
with the past practice of the Compensation Committee for the position of General
Counsel of the Company. Any such restricted stock unit awards granted in March
2018 shall be time-based and the underlying shares (but only to the extent
vested by the Separation Date or vesting under the same terms as the first
sentence of this Section 2.3, with any remaining unvested amounts forfeited)
shall be distributable as provided above.
2.4The Executive shall be reimbursed for any and all monies expended by her in
connection with her employment for reasonable and necessary expenses on behalf
of the Company in accordance with the policies of the Company then in effect.
2.5The Executive shall (a) be eligible to participate in the Company’s executive
and employee benefit plans and arrangements that are offered to executive
officers and employees of the Company (including, without limitation,
retirement, supplemental executive retirement plan (“SERP”), medical insurance,
dental insurance, life insurance and disability benefits), to the extent she
remains eligible to do so under the terms of such plans and to the extent that
the Company continues such plans for its executive officers and employees,
(b) continue to accrue vacation through the Separation Date (which shall accrue
in accordance with the Company’s vacation policy), and (c) continue to receive
the same perquisites that are generally provided to other executive officers of
the Company, subject to the provisions of this Agreement.
2.6If, because of adverse business conditions or for other reasons, the Company
at any time puts into effect salary reductions applicable to all executive
officers of the Company generally, the salary payments required to be made under
this Agreement to the Executive during any period in which such general
reduction is in effect may be reduced by the same percentage as is applicable to
all executive officers of the Company generally. Any benefits made available to
the Executive which are related to Base Salary shall also be reduced in
accordance with any salary reduction.
2.7Through the Assistance and Compliance Period (as defined below), the
Executive shall comply with all of the Company’s policies and procedures in
effect at such time in connection with the maintenance of the Company’s
property. She shall return any company car, if applicable, no later than the
Separation Date but may retain her laptop and other personal computing devices
and files and other documents for the remainder of the Assistance and Compliance
Period.
2.8The Executive acknowledges that she has received notice from the Company that
her Amended and Restated Executive Retention Agreement, dated as of December 9,
2008 (the “Executive Retention Agreement”) will not be renewed and agrees that
it will cease to be applicable to her as of the close of business on December
31, 2017.





--------------------------------------------------------------------------------





3.Restrictive Covenants.
3.1During the period of the Executive’s employment with the Company and for a
period of two years following the Separation Date, the Executive shall not,
directly or indirectly, own, manage, control, operate, be employed by,
participate in or be connected with the ownership, management, operation or
control of any business which competes with the Company or any of its affiliated
companies; provided, however, that the foregoing shall not apply to ownership of
less than 5% of the outstanding stock of a publicly held corporation, which
ownership is disclosed to the CEO, nor shall it apply to any other relationship
which is disclosed to and approved by the CEO.
3.2During the period of the Executive’s employment with the Company and for a
period of two years following the Separation Date, the Executive shall not,
either alone or in association with others, solicit, divert or take away, or
attempt to divert or take away, the business or patronage of any of the clients,
customers or business partners of the Company that were contacted, solicited or
served by the Company during the 12-month period prior to the Separation Date.
3.3During the period of the Executive’s employment with the Company and for a
period of two years following the Separation Date, the Executive shall not,
either alone or in association with others, (a) solicit, induce or attempt to
induce any employee of the Company to terminate his or her employment with the
Company or (b) hire, recruit or attempt to hire any person who was employed by
the Company at any time during the term of the Executive’s employment with the
Company, provided that this clause (b) shall not apply to the recruitment or
hiring of any individual whose employment with the Company has been terminated
for a period of six months or longer.
3.4During the period of the Executive’s employment with the Company and
thereafter, the Executive shall not, without the written consent of the Company,
utilize or disclose to others any proprietary or confidential information of any
type or description, which terminology shall be construed to mean any
information developed or identified by the Company that is intended to give it
an advantage over its competitors or that could give a competitor an advantage
if obtained by it, unless and until such confidential information has become
public knowledge through no fault of the Executive. Such information includes,
but is not limited to, product or process design, specifications, manufacturing
methods, financial or statistical information about the Company, marketing or
sales information about the Company, sources of supply, lists of customers and
the Company’s plans, strategies and contemplated actions. The Executive shall
not disclose any proprietary or confidential information to others outside the
Company or use the same for any unauthorized purposes without written approval
by an executive officer of the Company, either during or at any time after
employment, unless and until such proprietary or confidential information has
become public knowledge without fault by the Executive. Nothing in this
Agreement or elsewhere prohibits the Executive from reporting possible
violations of state or federal law or regulation to any governmental entity, or
making other disclosures that are protected under the whistleblower provisions
of state or federal law or regulation. The Executive is not required to notify
the Company that she has made any such reports or disclosures; provided,
however, that nothing herein authorizes the disclosure of information she
obtained through a communication that was subject to the attorney-client





--------------------------------------------------------------------------------





privilege. In addition, pursuant to the Defend Trade Secrets Act: “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.”
3.5During the period of the Executive’s employment by the Company and for a
period of two years following the Separation Date, the Executive shall not in
any way whatsoever aid or assist any party seeking to cause, initiate or effect
a Change in Control of the Company without the prior approval of the Board of
Directors.
3.6Nothing in this Agreement is intended to be or shall serve as a restriction
on the Executive’s conduct that would violate the Massachusetts Rules of
Professional Conduct relating to the Executive’s right to practice law, provided
that nothing in this Agreement shall be deemed to limit or waive the Executive’s
professional duties and responsibilities under such Rules of Professional
Conduct, including, but not limited to, those arising from the Executive’s
service as a lawyer for the Company, its subsidiaries and affiliates and
including, but not limited to, duties and responsibilities relating to
maintaining client confidences, limitations on the use of client information and
prohibitions on conflicts of interest. 
4.Termination.
4.1Except for the covenants set forth in Section 3, which covenants shall remain
in effect for the periods stated therein, and subject to the satisfaction of the
provisions of this Agreement that require payments or the provision of benefits
after the termination of this Agreement, this Agreement and her employment shall
terminate on the earliest of the following events:
(a)on the effective date set forth in any resignation submitted by the Executive
and accepted by the Company, or if no effective date is agreed upon, the date of
receipt of such letter;
(b)upon the death of the Executive;
(c)at the election of the Company, upon the Disability of the Executive. For
purposes of this Agreement, “Disability” shall mean the Executive’s absence from
the performance of the Executive’s duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative;
(d)upon the termination of the Executive by the Company for Cause. For purposes
of this Agreement, “Cause” shall mean the Executive’s failure to substantially





--------------------------------------------------------------------------------





perform her obligations under this Agreement, or the Executive’s willful
engagement in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company, provided that no act or failure to act by
the Executive shall be considered “willful” unless it is done, or omitted to be
done, in bad faith and without reasonable belief that the Executive’s action or
omission was in the best interests of the Company; or
(e)on July 1, 2018, provided the Executive has remained an employee through such
date, or upon other termination of the Executive’s employment by the Company
without Cause or as a result of her death, in either case occurring after
December 31, 2017 and before July 1, 2018.
4.2Except as otherwise expressly provided herein, upon the termination of this
Agreement, all of the Company’s obligations under this Agreement (except for
obligations that by their terms require payment after the termination of this
Agreement), including, without limitation, making payments to the Executive,
shall immediately cease and terminate.
4.3Notwithstanding the foregoing, in the event of the termination of this
Agreement pursuant to Section 4.1(a) or (d), the Company shall pay to the
Executive, in a lump sum in cash within 30 days after the Separation Date, an
amount equal to the sum of (a) the Executive’s previously unpaid Base Salary
through the Separation Date, (b) the Executive’s annual bonus payable (including
any bonus or portion thereof which has been earned but deferred) to the
Executive for the most recently completed fiscal year (if such bonus has not yet
been paid); provided that, notwithstanding the foregoing, such annual bonus need
not be paid within the 30-day period as long as such annual bonus is paid at the
same time as to other executive officers of the Company and not later than March
15 of the fiscal year following the fiscal year for which the bonus is payable,
and (c) the amount of any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) (but not to the extent
that payment on such timing would be an impermissible acceleration under Section
409A, as defined below) and any accrued vacation pay, in each case to the extent
not previously paid (the sum of the amounts described in clauses (a), (b) and
(c) shall be hereinafter referred to as the “Accrued Obligations”).
4.4Notwithstanding the foregoing, in the event of the termination of this
Agreement pursuant to (x) Section 4.1(b) on or before December 31, 2017, (y)
Section 4.1(c), or (z) a termination without Cause on or before December 31,
2017, the Company shall (a) pay to the Executive (or the Executive’s estate, if
applicable), in a lump sum in cash within 30 days after the Separation Date (or
such other date as is required by applicable law, including Section 409A), the
Accrued Obligations and (b) pay to the Executive (or the Executive’s estate, if
applicable), in a lump sum in cash within 30 days after the Separation Date, an
amount equal to the product of (i) the Executive’s target or reference bonus for
the fiscal year in which this Agreement is terminated and (ii) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Separation Date, and the denominator of which is 365 (the “Pro-Rated Bonus”).
4.5The terms of this Section 4.5 are intended to provide an incentive in the
form of a stay bonus and related benefits for the Executive to remain employed
until July 1, 2018 or upon the earlier termination by the Company under Section
4.1(e) and to provide post-





--------------------------------------------------------------------------------





employment assistance as provided in Section 6 with respect to the transitioning
of her responsibilities. Continued payments are further conditioned on the
Executive’s compliance with Sections 3 and 6. Notwithstanding Section 4.2, in
the event of the termination of this Agreement pursuant to Section 4.1(e) on or
after January 1, 2018 and, other than as a result of a termination of employment
by death, contingent upon the effectiveness of the Release (as defined below),
the Company shall:
(a)in the event the Separation Date is before July 1, 2018, pay to the Executive
a sum equal to (i) the Base Salary that the Executive would have received
pursuant to this Agreement had the Executive remained an employee from the
Separation Date through July 1, 2018; (ii) the maximum 401(k) plan matching
contribution payable by the Company prorated for the period from the Separation
Date through July 1, 2018 (to the extent not otherwise paid or provided); (iii)
the present value of the incremental benefit (as determined by the Company’s
plan actuaries) to the Executive under the Company’s defined benefit plan and
SERP, in each case that the Executive would have received under such plans had
the Executive continued to be a participant in such plans for the period from
the Separation Date through July 1, 2018; and (iv) an amount equal to the
executive perquisites payable or provided to the Executive (to the extent not
otherwise paid or provided) prorated for the period from the Separation Date
through July 1, 2018, including but not limited to the executive car allowance
or other benefits being provided to the Executive as of the Separation Date;
provided that such sum shall be paid in equal monthly installments from the
Separation Date through July 1, 2018 in accordance with the Company’s normal
payroll processing (payments being suspended from the Separation Date until the
first payroll beginning after the irrevocability of the Release (or such later
date as required by the last paragraph of this Section 4.5), with any suspended
payments added to the first payroll);
(b)pay to the Executive a monthly cash payment of $41,500 for nine months
beginning July 2018 to be paid on the first payroll of each month in accordance
with the Company’s normal payroll processing;
(c)pay to the Executive the Executive’s actual bonus for the 2018 Fiscal Year,
paid as in the last sentence of Section 2.2 but without proration (but net of
any amount paid under Section 2.2);
(d)provided she timely elects and remains eligible for benefits continuation
pursuant to the federal “COBRA” laws, payment by the Company of COBRA premiums
for dual family coverage under the group health and dental insurance coverage
(less her portion of the premiums she would have paid as an active employee,
which shall be deducted from the sum payable under Section 4.5(b)) for a period
from the Separation Date to June 30, 2019 (with any later COBRA coverage being
at her expense), provided that any such payments and related coverage shall be
discontinued in the event that she ceases to be eligible for or to elect such
COBRA coverage during such period. Such payments by the Company (but not
eligible coverage at the Executive’s expense) will cease if future regulations
or legislation causes the Company to conclude such payments are reasonably
likely to result in any tax liability to the Company; provided that the Company
will reimburse the Executive for her own payments under this sentence (less the
portion she would have paid as an active employee) if the Company cannot pay
them directly and if permitted under





--------------------------------------------------------------------------------





applicable law without tax liability to the Company. The Executive must repay
promptly to the Company any premiums paid under this subsection if she does not
comply with the final paragraph of this Section 4.5 within the time period
specified and no premiums will be paid after the deadline for such compliance if
she has not so complied; and
(e)cause each of the Executive’s outstanding restricted stock unit awards that
would have vested on or after March 10, 2018 to vest on the Separation Date and
be distributed on the dates provided in such awards as amended by Section 2.3 of
this Agreement (and with respect to performance-based restricted stock units, if
the Separation Date occurs prior to the measurement date for such awards, the
Executive agrees that such performance-based restricted stock units awards will
be measured and adjusted to the same extent as if the Executive had remained an
employee of the Company through the measurement date to determine the number of
shares deliverable under such awards), provided that no shares will be issued
under such restricted stock unit awards that would have vested on or after March
10, 2018 pursuant to this subsection unless the Executive complies with the
final paragraph of this Section 4.5 within the time period specified and such
restricted stock unit awards shall immediately expire if the Executive does not
comply with the final paragraph of this Section 4.5 within the time period
specified.
The provision to the Executive of the benefits provided by clauses (a) through
(e) of this Section 4.5 shall be contingent upon the execution by the Executive
of a release (the “Release”) in a reasonable form provided by the Company
(within five business days following the Separation Date) and the Release’s
becoming irrevocable no later than 60 days (or such shorter period as the
Company specifies) after the Separation Date, and the Executive must repay
promptly to the Company any payments made pursuant to clauses (a) through (e) if
she does not comply with the final paragraph of this Section 4.5 within the time
period specified. Payments contingent on the Release shall be paid no earlier
than the first business day of the calendar year following the year of
termination of employment if the 60-day period ends in such subsequent year.
Payments that are triggered before or by death will continue to be paid after
death.
5.Mitigation. The Executive shall not be required to mitigate the amount of any
payment or benefits provided for by this Agreement by seeking other employment
or otherwise. Further the amount of any payment or benefits provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as a
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company or
otherwise.
6.Post-Employment Assistance; Cooperation. On and after the Separation Date, the
Executive agrees to cooperate with the Company in providing reasonable
assistance as requested by the Company with respect to the transitioning of her
work and further agrees that she will be available to the Company for these
purposes or any other purposes reasonably requested by the Company through June
30, 2019 (the “Assistance and Compliance Period”). This assistance (the
“Post-Employment Assistance”) is expected to include availability to answer
questions regarding the operation of the Company and, if necessary, to attend
meetings. The time commitment for this purpose will be limited to less than 20%
of the average level of bona fide services the Executive performed over the
36 months preceding the Separation Date, with no extra compensation, except as
otherwise permitted under Section 409A (such as when the further





--------------------------------------------------------------------------------





services were not reasonably anticipated at the Separation Date). The Company
shall, to the extent practicable, provide the Executive with advance (via email
and/or phone) notice of any assistance it requires from her during the
Assistance and Compliance Period and shall endeavor to reasonably accommodate
her personal and potential new employment schedule in requesting such
assistance. In addition, if practical, the Executive may offer her assistance
during non-business hours (evenings and weekends) and doing so would not be a
violation of this Section 6.
In addition, the Executive agrees to cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions in existence when
her employment ends or that may be brought in the future against or on behalf of
the Company by any third party against the Company or by the Company against any
third party. The Executive also agrees that her full cooperation in connection
with such claims or actions will include being available to meet with the
Company’s counsel to prepare for discovery, any mediation, arbitration, trial,
administrative hearing or other proceeding, and to act as a witness when
requested by the Company at reasonable times and locations designated by the
Company. Moreover, unless otherwise prohibited by law, the Executive agrees to
notify the General Counsel (or the CEO in the absence of a General Counsel) of
the Company at One Technology Park Drive, Westford, Massachusetts 01886, if she
is asked by any person, entity or agency (other than a governmental agency) to
assist, testify or provide information in any such proceeding or investigation.
Such notice shall be in writing and sent by overnight mail to the General
Counsel or CEO within two business days of the time the Executive receives the
request for assistance, testimony or information. If the Executive is not
legally permitted to provide such notice, the Executive agrees that she will
request that the person, entity or agency seeking assistance, testimony or
information provide notice consistent with this Section 6.
7.Payments Subject to Section 409A. Subject to the provisions in this Section 7,
any severance payments or benefits under this Agreement shall begin only upon
the date of the Executive’s “separation from service” (determined as set forth
below) which occurs on or after the date of termination of the Executive’s
employment. The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to the Executive under this
Agreement:
7.1It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the guidance issued thereunder (“Section 409A”). Neither the
Company nor the Executive shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.
7.2If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.
7.3If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified employee” (within the meaning of Section
409A), then:





--------------------------------------------------------------------------------







(a)Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will be
paid within the Short-Term Deferral Period (as hereinafter defined) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
§1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the fifteenth day of the third month following the end of
the Executive’s tax year in which the separation from service occurs and the
fifteenth day of the third month following the end of the Company’s tax year in
which the separation from service occurs; and
(b)Each installment of the severance payments and benefits due under this
Agreement that is not described in Section 7.3(a) and that would, absent this
Section 7.3(b), be paid within the six-month period following the Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance
payments and benefits if and to the maximum extent that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
§1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation §1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following the taxable year in which the
separation from service occurs.
7.4The determination of whether and when the Executive’s separation from service
from the Company has occurred shall be made in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation §1.409A-1(h). Solely
for purposes of this Section 7.4, the “Company” shall include all persons with
whom the Company would be considered a single employer under Sections 414(b) and
414(c) of the Code.
7.5All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (a) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (b) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (c) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (d) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.
7.6This Agreement is intended to comply with the provisions of Section 409A and
the Agreement shall, to the extent practicable, be construed in accordance
therewith. The Company makes no representation or warranty and shall have no
liability to the





--------------------------------------------------------------------------------





Executive or any other person if any provisions of this Agreement are determined
to constitute deferred compensation subject to Section 409A and do not satisfy
an exemption from, or the conditions of, Section 409A.
8.Disputes.
8.1Settlement of Disputes; Arbitration. All claims by the Executive for benefits
under this Agreement shall be directed to and determined by the Board of
Directors of the Company and shall be in writing. Any denial by the Board of
Directors of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board of Directors
shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement (including the arbitrability of the dispute or
controversy) shall be settled exclusively by arbitration in Boston,
Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect and the Federal Arbitration Act. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
8.2Expenses. Except with respect to any claim or contest regarding the validity
or enforceability of, or liability under, Section 3, the Company agrees to pay
as incurred, to the full extent permitted by law, all legal, accounting and
other fees and expenses which the Executive may reasonably incur as a result of
any claim or contest (regardless of the outcome thereof) by the Company, the
Executive or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive regarding the amount of
any payment or benefits pursuant to this Agreement), plus in each case interest
on any delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code.
9.Successors.
9.1Successor to Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, the “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.
9.2Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
the Executive’s family hereunder if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate. Neither the Executive nor, in the
event of her death, the executors, personal representatives or administrators of
the Executive’s estate, shall have the power to transfer, assign, mortgage or
otherwise encumber in advance any of the payments





--------------------------------------------------------------------------------





provided for in this Agreement, nor shall any payments nor assets or funds of
the Company be subject to seizure for the payment of any debts, judgments,
liabilities, bankruptcy or other actions.
10.Notice. All notices, instructions and other communications given hereunder or
in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (a) by registered or certified mail, return
receipt requested, postage prepaid, or (b) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, Attention:
CEO, at One Technology Park Drive, Westford, Massachusetts 01886 and to the
Executive at the Executive’s principal residence as currently reflected on the
Company’s records (or to such other address as either the Company or the
Executive may have furnished to the other in writing in accordance herewith).
Any such notice, instruction or communication shall be deemed to have been
delivered five business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
via a reputable nationwide overnight courier service. Either party may give any
notice, instruction or other communication hereunder using any other means, but
no such notice, instruction or other communication shall be deemed to have been
duly delivered unless and until it actually is received by the party for whom it
is intended.
11.Miscellaneous.
11.1Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
11.2Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company or the Executive is likely to cause the other
party substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
or the Executive, as applicable, shall have the right to specific performance
and injunctive relief.
11.3Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles.
11.4Waivers. No waiver by the Company or the Executive at any time of any breach
of, or compliance with, any provision of this Agreement to be performed by the
other party shall be deemed a waiver of that or any other provision at any
subsequent time.
11.5Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.
11.6Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.
11.7Entire Agreement. Except with respect to the Executive Retention Agreement,
which shall remain in full force and effect through December 31, 2017, and any
non-





--------------------------------------------------------------------------------





disclosure or invention assignment agreement entered into between the Company
and the Executive and the Executive’s equity compensation awards (as amended
herein) and their related plans, this Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein, and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled.
11.8Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
KADANT INC.




By:/s/Jonathan W. Painter
Jonathan W. Painter
President and Chief Executive Officer


EXECUTIVE




/s/ Sandra L. Lambert
Sandra L. Lambert























